DETAILED ACTION
Claims 1-18, 20-23 are pending. Claims 19, 24-30 are cancelled.
Priority: Jun. 11, 2018(Provisional)
Assignee: Western Digital

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al(20140032818).


As per claim 1, Chang discloses:
A method, comprising: 
receiving, by a controller of a data storage device, one or more workloads of data(Chang, [0039 -- The workload monitor 124 monitors (at 402) workload in the electronic device 100. Based on analyzing the monitored workload,]); 
detecting, by the controller a configuration change of the data storage device, wherein the configuration change is at least one of a new job being recognized or a change in a type of data, a size of data, or a queue depth of data of the one or more workloads of data being received(Chang, [0041 -- The workload monitor 124 monitors (at 402) workload in the electronic device 100. Based on analyzing the monitored workload, the dynamic hybrid memory configuration module 122 can activate (at 404) a trigger to perform dynamic hybrid memory reconfiguration. In some cases, the trigger is activated in response to observed characteristics of workload over some predefined time interval. In other examples, the trigger can be performed in response to a predicted workload (for a future time interval), where the prediction can be based on an observed workload.]);
receiving a command to recalibrating a partitioning of the data storage device when the configuration change is detected(Chang, [0041 -- In response to activation of the trigger, the dynamic hybrid memory configuration module 122 performs (at 406) dynamic reconfiguration of the hybrid memory 102, based on one or multiple reconfiguration policies. A reconfiguration policy can specify how the hybrid memory configuration is to be performed based on the observed or predicted workload.]);
performing a diagnosis of one or more operating parameters of the one or more workloads of data(Chang, [0039 -- The workload monitor 124 monitors (at 402) workload in the electronic device 100. Based on analyzing the monitored workload, the dynamic hybrid memory configuration module 122 can activate (at 404) a trigger to perform dynamic hybrid memory reconfiguration. In some cases, the trigger is activated in response to observed characteristics of workload over some predefined time interval.]);
and recalibrating the partitioning of the data storage device and a programming rate or a programming trim of the data storage device in response to receiving the command,(Chang, [0030 -- For example, if the phase change memory is changed to have a larger number of portions with the higher density configuration, then it may be desirable to increase the size of the cache memory region 106 to cache data for the phase change memory, since a phase change memory portion having a higher density configuration is associated with an increased access latency (reduced access speed) and lower endurance.]);
wherein the  data storage device comprises two or more memory areas, wherein each of the two or more memory areas comprise a different number of bits per cell, and wherein each of the two or more partitions have a different programming trim or a different programming rate(Chang, [0012 -- Volatile random access memory (e.g. a DRAM device, an SRAM device, etc.) in the hybrid memory can provide relatively fast access speeds and can mitigate performance, energy consumption, and endurance issues resulting from multiple writes. Non-volatile memory (e.g. a flash memory device, a phase change memory, etc.) can provide benefits of relatively dense and less expensive memory.], [0042 -- if the accessed data pattern has a relatively small footprint (the size of data items accessed is relatively small), where the footprint of the accessed data pattern is smaller than the entire volatile memory capacity but larger than the cache memory region size, then the hybrid memory configuration can increase the portion of the DRAM 202 that provides the volatile memory segment 108 of the memory partition 104 to store the footprint in the volatile memory segment 108.], [0043 -- As another example, if a working set size of an accessed data pattern is relatively large (larger than the size of the DRAM 202 in FIG. 2, for example), and accesses are mostly read-only, this can lead to page swapping between the DRAM 202 and the NVM segment 110 of the memory partition 104.]);

As per claim 2, the rejection of claim 1 is incorporated, in addition Chang discloses:
wherein the one or more operating parameters comprise queue depth, a logical block address access distribution, a Chang, [0040 -- The trigger can also be based on a determination of the working set size and access locality of the workload. A working set size refers to the size of a set of data on which a particular entity (or group of entities) in the electronic device 100 are processing.]).

As per claim 3, the rejection of claim 1 is incorporated, in addition Chang discloses:
recalibrating the partitioning of the flash memory device comprises a partitioning of bits per cell(Chang, [0043 – if a working set size of an accessed data pattern is relatively large (larger than the size of the DRAM 202 in FIG. 2, for example), and accesses are mostly read-only, this can lead to page swapping between the DRAM 202 and the NVM segment 110 of the memory partition 104. Page swapping can artificially increase the number of high-overhead page writes to the non-volatile memory 204. In such scenario, the hybrid memory configuration can increase the portion of the DRAM 202 that is part of the cache memory region 106.]).


recalibrating the partitioning of bits per cell comprises storing the one or more workloads of data in a multi-level cell, a triple level cell, or a quadruple level cell of the flash memory device to provide for additional space in a single level cell of the flash memory device(Chang, [0030 -- In some examples, portions of the phase change memory can be morphed (changed) to cause a memory cell to represent a different number of bits. For example, a given portion of the phase change memory can initially have memory cells each configured to represent 4 data bits.]).


Claim 5 is similar to claim 1 and therefore the same rejections are incorporated.

Claims 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al(20140032818), and further in view of Igahara et al.(20180211708).

As per claim 6, the rejection of claim 5 is incorporated, in addition Chang does not disclose the following, however Igahara discloses:
wherein the flash management parameters comprise garbage collection schedules, wear level frequency, and open block allocation(Igahara, [0122 – utilization(allocation)], [0067 – access frequency], [0225 – GC timing]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Igahara into the system of Chang, for the benefit of single-level cell (SLC) buffer blocks are used for writing the data items up to the blocks corresponding to the added data amount even though the amount of write data items starts to increase and to prevent significant rise in the total program/erase cycles. The write mode immediately after the idle state is returned to the SLC mode from the multi-level cell (MLC) mode, and the write performance immediately is temporarily improved after the idle state without causing remarkable rise in the total program/erase cycles. The total program/erase cycles of the NAND flash memory are prevented from being remarkably increased even though the amount of write data items starts to be increased, since it is possible to restrict the amount of data items written in the SLC mode up to the added first data amount. The maximum amount of the allowable data amount after the allowable data amount is increased from the initial state is restricted to be equal to or less than the maximum amount of data items capable of being 

As per claim 8, the rejection of claim 5 is incorporated, in addition Chang does not disclose the following, however Igahara discloses:
wherein the command to reconfigure the data storage device is received upon a first threshold being reached(Igahara, [0089 – returning write mode], [0091 – idle state], [0141 – threshold time]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Igahara2 into the system of Chang, for the benefit of single-level cell (SLC) buffer blocks are used for writing the data items up to the blocks corresponding to the added data amount even though the amount of write data items starts to increase and to prevent significant rise in the total program/erase cycles. The write mode immediately after the idle state is returned to the SLC mode from the multi-level cell (MLC) mode, and the write performance immediately is temporarily improved after the idle state without causing remarkable rise in the total program/erase cycles. The total program/erase cycles of the NAND flash memory are prevented from being remarkably increased even though the amount of 


As per claim 9, the rejection of claim 8 is incorporated, in addition Chang does not disclose the following, however Igahara discloses:
wherein the first threshold is a predetermined amount of time(Igahara, [0141 – interval time = idle time]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Wu into the system of Chang, for the benefit of enables determining location of the data experiencing the errors to calculate the syndrome and use parity information to correct retention errors;
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Igahara2 into the system of Chang, for the benefit .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al(20140032818) and further in view of Wu et al.(20180090201).

As per claim 7, the rejection of claim 5 is incorporated, in addition Chang does not disclose the following, however Wu discloses:
wherein the one or more workloads of data are received through an encrypted interface of the controller(Wu, [0035 – encryption unit], [Fig. 1 – encryption unit]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Wu into the system of Chang, for the benefit of enables determining location of the data experiencing the errors to calculate the syndrome and use parity information to correct retention errors.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al(20140032818)  and further in view of Christensen(20190065388).

As per claim 10, the rejection of claim 5 is incorporated, in addition Chang does not disclose the following, however Christensen discloses:
wherein the recalibrating of the one or more flash management parameters are applied to the data storage device through a flash firmware update(Christensen, [0062 – message to firmware]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Christensen into the system of Chang, for the benefit of device can send a message or implicitly by changing storage on the device to cause shift in SLC cache performance so as to improve performance of the device by an operating system through adjustments of performance characteristics of the SLC cache.


Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen(20190065388), and further in view of Chang et al(20140032818).

As per claim 11, Christensen discloses:
A storage device, comprising: 
one or more flash memory devices, wherein the one or more flash memory devices comprise a plurality of memory cells(Christensen, [0022 – SLC and MLC flash memory]
a controller coupled to the one or more flash memory devices, wherein the controller is configured to receive one or more workloads of data(Christensen, [0054 – controller receives instructions and data]); 
and a diagnostic module coupled to the controller, the diagnostic module configured to: bypass storing the one or more workloads of data in a first memory cell of the plurality of memory cells, wherein the first memory cell comprises a single level cell(Christensen, [0072 – bypass SLC], [0076 – If determined to not write to SLC, write to MLC]); 
and 2427.099799 (PATENT)store the one or more workloads of data in a second memory cell of the plurality of memory cells, the second memory cell configured to store two or more bits per cell(Christensen, [0076 – SLC and MLC]);
 wherein each of the plurality of memory cells comprise a different number of bits per cell(Christensen, [0022 -- reconfigurable between Single Level Cell (SLC) and Multiple Level Cell (MLC) configurations. In some examples, the memory device configures some SLC cells to serve as a high-speed cache for write requests. Data is first written to the higher preforming SLC cells and then later may be rewritten to cells that are configured as MLC cells.]);

detect a configuration chanqe of the one or more workloads of data, wherein the confiquration chanqe is at least one of a new iob being recognized or a change in a type of data, a size of data, or a queue depth of data of the one or more workloads of data being received(Chang, [0041 -- The workload monitor 124 monitors (at 402) workload in the electronic device 100. Based on analyzing the monitored workload, the dynamic hybrid memory configuration module 122 can activate (at 404) a trigger to perform dynamic hybrid memory reconfiguration. In some cases, the trigger is activated in response to observed characteristics of workload over some predefined time interval. In other examples, the trigger can be performed in response to a predicted workload (for a future time interval), where the prediction can be based on an observed workload.]); 
and receive a command to recalibratinq a partitioning of the flash memory device when the confiquration chanqe is detected(Chang, [0041 -- In response to activation of the trigger, the dynamic hybrid memory configuration module 122 performs (at 406) dynamic reconfiguration of the hybrid memory 102, based on one or multiple reconfiguration policies. A reconfiguration policy can specify how the hybrid memory configuration is to be performed based on the observed or predicted workload.]);
performing a diagnosis of one or more operating parameters of the one or more workloads of data(Chang, [0039 -- The workload monitor 124 monitors (at 402) workload in the electronic device 100. Based on analyzing the monitored workload, the dynamic hybrid memory configuration module 122 can activate (at 404) a trigger to perform dynamic hybrid memory reconfiguration. In some cases, the trigger is activated in response to observed characteristics of workload over some predefined time interval.]); 
and recalibrate at least one of the plurality of memory cells into two or more partitions,(Chang, [0030 -- For example, if the phase change memory is changed to have a larger number of portions with the higher density configuration, then it may be desirable to increase the size of the cache memory region 106 to cache data for the phase change memory, since a phase change memory portion having a higher density configuration is associated with an increased access latency (reduced access speed) and lower endurance.]);
wherein each of the two or more partitions have a different programminq trim or a different programming rate(Chang, [0030 -- For example, if the phase change memory is changed to have a larger number of portions with the higher density configuration, then it may be desirable to increase the size of the cache memory region 106 to cache data for the phase change memory, since a phase change memory portion having a higher density configuration is associated with an increased access latency (reduced access speed) and lower endurance.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Chang into the system of Christensen, for the benefit of extending operating life of the memory device by transforming the memory cells of the memory device into a single-level cell (SLC)-like memory cell to be accessed in the SLC manner. The drive prevents a write operation from being delayed by a waiting time for finishing an access process of a page, thus reducing an overall operation time of the drive.


As per claim 12, the rejection of claim 11 is incorporated, in addition Christensen discloses:
wherein the second memory cell comprises a triple level cell(Christensen, [0034 -- TLC]).


wherein the second memory cell comprises a multi-level cell(Christensen, [0034 -- MLC]).

As per claim 14, the rejection of claim 11 is incorporated, in addition Christensen discloses:
wherein the second memory cell comprises a quadruple level cell(Christensen, [0034 -- QLC]).

As per claim 15, the rejection of claim 11 is incorporated, in addition Christensen discloses:
wherein the diagnostic module is further configured to: perform a diagnosis of one or more operating parameters of the one or more workloads of data based on a command to reconfigure the storage device(Christensen, [Fig. 5 – operating system and memory device], [0069 – state indication(monitor), rule ascertained, rule executed and cache configuration modified]).  

As per claim 16, the rejection of claim 11 is incorporated, in addition Christensen does not disclose but Chang discloses:
recalibrate a partitioning of the one or more flash memory devices based on the diagnosis of the one or more workloads Chang, [0043 – if a working set size of an accessed data pattern is relatively large (larger than the size of the DRAM 202 in FIG. 2, for example), and accesses are mostly read-only, this can lead to page swapping between the DRAM 202 and the NVM segment 110 of the memory partition 104. Page swapping can artificially increase the number of high-overhead page writes to the non-volatile memory 204. In such scenario, the hybrid memory configuration can increase the portion of the DRAM 202 that is part of the cache memory region 106.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Chang into the system of Christensen, for the benefit of extending operating life of the memory device by transforming the memory cells of the memory device into a single-level cell (SLC)-like memory cell to be accessed in the SLC manner. The drive prevents a write operation from being delayed by a waiting time for finishing an access process of a page, thus reducing an overall operation time of the drive.





wherein the recalibrating partitioning of the one or more flash memory devices comprises a partitioning of bits per cell(Chang, [0043 – if a working set size of an accessed data pattern is relatively large (larger than the size of the DRAM 202 in FIG. 2, for example), and accesses are mostly read-only, this can lead to page swapping between the DRAM 202 and the NVM segment 110 of the memory partition 104. Page swapping can artificially increase the number of high-overhead page writes to the non-volatile memory 204. In such scenario, the hybrid memory configuration can increase the portion of the DRAM 202 that is part of the cache memory region 106.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Chang into the system of Christensen, for the benefit of extending operating life of the memory device by transforming the memory cells of the memory device into a single-level cell (SLC)-like memory cell to be accessed in the SLC manner. The drive prevents a write operation from being delayed by a waiting time for finishing an access process of a page, thus reducing an overall operation time of the drive.

recalibrate one or more flash management parameters of the storage device based on the diagnosis of the one or more workloads of data(Chang, [0039 -- The workload monitor 124 monitors (at 402) workload in the electronic device 100. Based on analyzing the monitored workload, the dynamic hybrid memory configuration module 122 can activate (at 404) a trigger to perform dynamic hybrid memory reconfiguration. In some cases, the trigger is activated in response to observed characteristics of workload over some predefined time interval.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Chang into the system of Christensen, for the benefit of extending operating life of the memory device by transforming the memory cells of the memory device into a single-level cell (SLC)-like memory cell to be accessed in the SLC manner. The drive prevents a write operation from being delayed by a waiting time for finishing an access process of a page, thus reducing an overall operation time of the drive.


wherein the one or more workloads of data are first stored in the first memory cell prior to being moved to the second memory cell(Christensen, [0076 – to SLC, then to MLC]);


Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen(20190065388) and further in view of Chang et al(20140032818) and further in view of Dusija et al.(20190102083).

As per claim 20, the rejection of claim 19 is incorporated, in addition Christensen and Jung does not explicitly disclose the following, however Dusija discloses:
wherein the one or more workloads of data comprise sequential data(Dusija, [0032 -- the SLC buffer 402 may be used for burst/control data that may benefit from faster access speed (e.g., faster read and write cycles). The SLC buffer 402 may also be used to store data that are frequently accessed by the host. The pTLC buffer 404, which is slower than the SLC buffer 402, may be used for sequential data or less frequently accessed data. The QLC flash storage 406, which is the slowest, may be used to store other data including least frequently accessed data. The controller 108 and/or read-write circuitry 210 can be configured to move or relocate data between the SLC buffer 402, pTLC buffer 404, and QLC flash storage 406.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Dusija into the system of Christensen, for the benefit of enabling the increasing data access performance as fewer read and/or program cycles are needed to access the data when operating a quad level cell (QLC) flash cell in a pseudo triple-level cell (pTLC) mode.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen(20190065388) and further in view of Chang et al(20140032818) and further in view of Jung et al.(20180081594).


As per claim 21, the rejection of claim 20 is incorporated, in addition Christensen does not explicitly disclose the following, however Jung discloses:
wherein a programming trim of the sequential data is reduced to increase the programming rate(Jung, [0067 – empty space region reduced for fast speed]);
.



Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen(20190065388), and further in view of and further in view of Chang et al(20140032818), and further in view of Wu et al.(20180090201) 

As per claim 23, the rejection of claim 20 is incorporated, in addition Christensen and Jung does not explicitly disclose the following, however Wu discloses:
an encrypted interface coupled to the one or more flash memory devices and the controller(Wu, [0035 – encryption unit], [Fig. 1 – encryption unit]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Wu into the system of Jung, for the benefit of enables determining location of the data experiencing the errors to calculate the syndrome and use parity information to correct retention errors.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132